BRICKELL, C. J.
The act of April 23, 1873, (Pamph. Acts 1872-3, p. 66,) of force at the death of the husband, and under which the exemption of personal property was claimed by the appellee, had for one of its most material purposes, the execution, or providing a well-defined mode of executing the constitutional provisions declaring exemptions of property from liability to pay debts. Specific personal property was exempt, and in addition, following the language of the constitution, “ such other personal property to be selected by the owner, as does not exceed in value one thousand dollars.” The 12th section extends the exemptions of personal property to the widow, or child or children, under twenty-one, on the death of the owner, and allows them additional exemptions of enumerated property. The property so ex*313empt, not only that specially enumerated, hut that which may he selected or set apart to the widow or children, if the selection is not made by or for them, it is expressly declared, “ shall be turned over to the family, forever free from administration on the death of the deceased.”
A right of selection, as unqualified and absolute as that of the husband while living, is conferred on the widow by the 13th section of the act. From all the personal property of the husband, she may select that which she will take, in addition to the property specially enumerated, if in value it does not exceed one thousand dollars. There is no indication of a purpose to confine her to any kind or species of personal property. Money, if on hand at the death of the husband, or ehoses in action due to the husband, she may select, and on selection, the personal representative must turn them, over to her. — Ex parte Reavis, 50 Ala. 210.
We regard it as settled by our former decisions, that the exemptions the statute allows a widow from the estate of her husband, are not to be diminished because she owns a statutory separate estate. — Chisholm v. Chisholm, 41 Ala. 327; Johnson v. Davenport, 42 Ala. 317; Jordan v. Strickland, ib. 315 : Thompson v. Thompson, 51 Ala. 493.
Affirmed.